Order entered December 5, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-18-00478-CV

                       IN RE ARTHUR JOYAL BARKER Relator

                Original Proceeding from the 291st Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. W04-35305

                                        ORDER
      Before the Court is relator’s motion seeking discovery, received by the Court on

December 2, 2019. The Court dismissed this original proceeding for want of jurisdiction by

written opinion dated May 3, 2018. Accordingly, we DENY AS MOOT the motion received on

December 2, 2019.



                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE